Appellant urges that the language used by the prosecuting attorney was objectionable as conveying to the jury the opinion that both said attorney and the sheriff believed appellant to be guilty. There is nothing in the record to indicate that either of said officers had any knowledge of the case save as gathered from the evidence.
In Marinkovich v. State, 96 Tex.Crim. R., 255 S.W. 734, we quoted with approval from Young v. State, 19 Tex. App. 536[19 Tex. Crim. 536], as follows: " 'While it is true that authors in treating upon this subject say that counsel either for or against the prisoner should never express their opinion as to the guilt or innocence of the accused, yet we would hesitate at this day to reverse a judgment because of a violation of this rule.' "
As supporting the holding we cited Kennedy v. State, 19 Tex. App. 618[19 Tex. Crim. 618]; Spangler v. State, 42 Tex.Crim. R.,61 S.W. 314; Hawkins v. State, 71 S.W. 756; Hinton v. State,65 Tex. Crim. 408, 144 S.W. 617. We refer now to the following additional authorities. Ball v. State, 78 S.W. 508; Jackson v. State, 118 Tex. Crim. 443, 42 S.W.2d 433; Stalcup v. State,130 Tex. Crim. 119, 92 S.W.2d 443.
The motion for rehearing is overruled.
 *Page 199